             Case 1:19-cr-00930-ER Document 1 Filed 12/12/19 Page 1 of 6

                                               6 '3 9                                  ORIGINAL
Approved , {          /l  ~               im 1    -~ ,
                      DOMINIC A . GENTILE/ EMILY A . JOHNSON
                      Assistant United States Attorneys

Before :              HONORABLE SARAH L . CAVE
                      United States Magistrate Judge
                      Southern District of New York

 -   -   -   -    -   -       -   -   -   -   -   -   -   -    X
                                                                          SEALE D COMPLAINT
 UNITED STATES OF AMERICA
                                                                          Violation of 21 U. S . C .
                 - v. -                                                   §§ 8 41 (a) ( 1) ,
                                                                          841 (b) (1) (B), and 846
 RAUL POLANCO , and
 JUAN DAVID DUTAN ,                                                       COUNTY OF OFFENSE:
                                                                          NEW YORK
                 Defendants .
             --- -- ----- -                                    X


SOUTHERN DISTRICT OF NEW YORK , ss .:

          CHRISTOS DEFTEREOS , being duly sworn , deposes and says
that he is a Task Force Officer with the Drug Enforcement
Administration (" DEA" ), and charges as follows :

                                                              COUNT ONE

           1 . From in or about March 2019 to in or about December
2019 , in the Southern District of New York and elsewhere , RAUL
POLANCO and JUAN DAVID DUTAN , the defendants , and others known and
unknown ,  intentionally and knowingly did combine,        conspire ,
confederate , and agree together and with each other to violate the
narcotics laws of the United States .

          2 . It was a part and an object of the conspiracy that
RAUL POLANCO and JUAN DAVID DUTAN, the defendants , and others known
and unknown, would and did distribute and possess with intent to
distribute controlled substances , in violation of Title 21, United
States Code , Section 841(a) (1) .

          3 . The controlled substances that RAUL POLANCO and JUAN
DAVID DUTAN , the defendants , conspired to distribute and possess
with intent to distribute were : (a) 40 grams and more of mixtures
and substances containing a detectable amount of fentanyl , in
violation of Title 21 , United States Code , Section 841 (b) (1) (B) ;
       Case 1:19-cr-00930-ER Document 1 Filed 12/12/19 Page 2 of 6



and (b) and mixtures and substances containing a detectable amount
of oxycodone , in violation of Title 21 , United States Code , Section
841(b) (1) (C).

               (Title 21, United States Code, Section 846 . )

           The bases for my knowledge and the foregoing charge are ,
in part , as follows :

           4 . I am a Task Force Officer with the DEA . I have been
personally involved in the investigation of this matter. This
Affidavit is based upon my personal participation in the
investigation, my examination of reports and records , and my
conversations with other law enforcement agents and other
individuals. Because this Affidavit i s being submitted for the
limited purpose of demonstrating probable cause , it does not
include all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions ,
statements , and conversations of others are reported herein , they
are reported in substance and in part , except where otherwise
indicated.

          5 . Since at least in or about March 2019 , the DEA has
been investigating a drug trafficking organization ("DTO " ) based
out of the Dominican Republic that is responsible for shipping
large quantities of pills , including oxycodone and fentanyl , from
the Dominican Republic to New York City . During that time , agents
began receiving information about members of the DTO and were able
to introduce an undercover law enforcement agent (" UC - 1") posing
as a narcotics distributor , to certain DTO members.

          6 . In addition to the direct sales to UC-1 , members of
the DTO have a l so distributed narcotics to buyers across the
country by mailing shipments of oxycodone and fentanyl through the
United Postal Service's Priority and Express Mail service .

                         The March 13 , 2019 Sale

           7. Based on my participation in this investigation , my
review of reports and records , and my conversations with other law
enforcement personnel , including UC-1 , I have learned , among other
things , the following:

             a . In or about March 2019 , UC - 1 was introduced to RAUL
POLANCO , the defendant. UC - 1 assumed the role of a potential
customer of the DTO , who intended to purchase pills that the DTO
shipped to New York City from the Dominican Republic .

                                     2



          _,
       Case 1:19-cr-00930-ER Document 1 Filed 12/12/19 Page 3 of 6




              b . On or about March 11 , 2019 , UC-1 spoke with POLANCO
for the first time and introduced him/herself as a potential
customer , who was seeking to purchase large quantities of oxycodone
pills . UC-1 asked POLANCO , in substance and in part , whether
POLANCO could supply UC - 1 with oxycodone . POLANCO responded , in
substance and in part , that he would be able to provide UC - 1 with
oxycodone and various other types of drugs . UC-1 and POLANCO agreed
to meet on March 13, 2019 to complete the transaction for
oxycodone .

             c . On or about March 13 , 2019 , UC - 1 met with POLANCO
at a location in Manhattan in order to purchase what POLANCO
represented were 310 pills of oxycodone . UC - 1 met with POLANCO
later that day and POLANCO handed UC-1 approximately 310 pills in
exchange for $3 , 750 . This meeting was video and audio recorded .

             d . I have reviewed DEA lab results for testing
performed on the 310 pills that POLANCO sold to UC-1 on or about
March 13, 2019 , which found that approximately 100 pills tested
positive for oxycodone and approximately 100 pills tested positive
for fentanyl . The approximately 100 pills of fentanyl weighed
approximately 9 . 7 grams .

                       The April 4 , 2019 Sale

           8 . Based on my participation in this investigation , my
review of reports and records , and my conversations with other law
enforcement personnel , including UC - 1 , I have learned , among other
things , the following :

              a . On or about April 4 , 2019 , UC-1 spoke with RAUL
POLANCO , the defendant , who using a phone ending in the number
6164 (the "6164 Phone " ) and agreed to meet with him at a location
in Manhattan in order to purchase 247 oxycodone pills . UC- 1 met
with POLANCO later that day inside of UC - 1 ' s vehicle . POLANCO
handed UC - 1 a small package containing what POLANCO represented
were 250 oxycodone pills , in exchange for $4 , 500 . This meeting was
video and audio recorded .

             b. I have reviewed DEA lab results for testing
performed on the approximately 247 pills that POLANCO sold to UC-
1 on or about April 4 , 2019 , which found that the pills tested
positive for fentanyl and weighed approximately 28 . 5 grams .




                                   3
        Case 1:19-cr-00930-ER Document 1 Filed 12/12/19 Page 4 of 6




                         The July 29 , 2019 Sale

           9 . Based on my participation in this investigation , my
review of reports and records, and my conversations with other law
enforcement personnel , including UC - 1 , I have learned , among other
things , the following :

              a . On or about July 17 , 2019 , UC- 1 spoke with RAUL
POLANCO , the defendant , who was using the 6164 Phone . POLANCO told
UC - 1 , in substance and in part , that he (POLANCO) was in the
Dominican Republic for the time being , but that if UC - 1 needed to
make additional purchases of oxycodone , UC - 1 should contact
POLANCO ' s brother - in- law , who was later identified as JUAN DAVID
DUTAN , the defendant . POLANCO explained that DUTAN would be able
to provide any amount of pills that UC - 1 needed and provided UC - 1
with a phone number ending in 8045 (the "8045 Phone " ) that POLANCO
identified as the contact number for DUTAN .

               b . On or about July 29 , 2019 , UC - 1 spoke with DUTAN ,
who was using the 8045 Phone , and agreed to meet with DUTAN at a
location in Manhattan in order to purchase 250 oxycodone pills .
UC - 1 met with DUTAN who provided UC - 1 with what DUTAN represented
were 250 pills of oxycodone in exchange for $4 , 000 . This meeting
was video and audio recorded .

             c. I have reviewed DEA lab results for testing
performed on the approximately 250 pills that DUTAN sold to UC-1
on July 17 , 2019 , which found that the pills tested positive for
fentanyl and weighed approximately 32.5 grams.

                      The August 19 , 2019 Seizure

           10. Based on my participation in this investigation, my
review of reports and records , and my conversations with other law
enforcement personnel , including UC - 1 , I have learned, among other
things , the following :

              a. On or about August 6 , 2019 , at approximately 1 : 20
p.m . ,  I  and   other     law     enforcement    personnel    established
surveillance in the area of 1551 University Avenue , Bronx , New
York . At approximate l y 4 : 37 p . m. , JUAN DAVID DUTAN , the defendant ,
was observed exiting the apartment building at that location
carrying a plastic bag . Agents followed DUTAN to a United States
Post Office located at 520 West 181 Street in Manhattan where DUTAN
approached a service window , and removed a package from the bag
that he was carrying and handed it to the postal employee . DUTAN
was observed exiting the post office shortly thereafter .

                                     4
       Case 1:19-cr-00930-ER Document 1 Filed 12/12/19 Page 5 of 6




             b . Agents followed DUTAN to a building located at 150
Haven Avenue in Manhattan where a surveillance camera captured him
entering apartment 3A at approximately 5 : 08 p . m. and exiting the
same apartment at approximately 5 : 10 p . m.

             c . Agents followed DUTAN back         to 1551 University
Avenue  where     he   was  observed entering        apartment 13E  at
approximately 6 : 08 p . m.

              d . Based on my participation in this investigation ,
and my conversations with other law enforcement agents , including
Postal Inspectors from the United Postal Service , I learned , among
other things , that DUTAN had mailed the package (the " Package " ) ,
which bore tracking label EJ082168570US via USPS Express mail .

              e . On or about August 19 , 2019 , investigators searched
the Package , pursuant to a judicially authorized search warrant .
The Package was found to contain approximately 100 pills which
later tested positive for fentanyl and weighed approximately 55
grams .

                      The November 13 , 2019 Sale

           11 . Based on my participation in this investigation , my
review of reports and records , and my conversations with other law
enforcement personnel , inc l uding UC - 1 , I have learned , among other
things , the following:

               a . On or about November 13 , 2019 , UC - 1 spoke with RAUL
POLANCO , the defendant , and agreed to meet with POLANCO at a
location in Manhattan in order to purchase 250 oxycodone pills.
UC - 1 met with POLANCO later that day and handed UC - 1 approximately
253 pills of what he represented were oxycodone in exchange for
$4 , 000 .

             b . I have rev i ewed DEA lab results for testing
performed on the approximately 250 pills that POLANCO sold to UC -
1 on November 13 , 2019 , which found that the pills tested positive
for fentanyl and weighed approximately 27 grams .




                                    5
J,           '      '          t.
                                                                 Case 1:19-cr-00930-ER Document 1 Filed 12/12/19 Page 6 of 6




                                    WHEREFORE , I respectfully request that warrants be issued
                               for the arrest of RAUL POLANCO and JUAN DAVID DUTAN , the
                               defendants , and that they be imprisoned or bailed , as the case
                               may be .




                                                                                             Drug Enforcement Administration


                               Sworn to before me this
                               12th day of December 2019 .




                                                                                     Judge
--
--
 .                                                                                   York
''
          - -'":--..
     ....._ '.          ~
                     .......
           "':...
                 ---- ,,..~-- .....     ~   ........   ~
                                                       ,...
                                                              .......

                        ...,   -... ---... ...'......... ",... ,




                                                                                               6
